886 F.2d 1429
59 Fair Empl.Prac.Cas.  483,7 Indiv.Empl.Rts.Cas.  1098Charles F. PARLATO;  Jackie Parlato, his wife, Plaintiffs-Appellants,v.ABBOTT LABORATORIES, a body corporate, Defendant-Appellee.
No. 87-1762.
United States Court of Appeals,Fourth Circuit.
Argued May 5, 1988.Decided Oct. 18, 1989.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Court Judge.  (CA-85-4637-S).
Benjamin Lipsitz, for plaintiffs-appellants.
Harold D. Murry, Jr.  (Robert P. Reznick, Clifford & Warnke;  Paul Mark Sandler, Frishtat & Sandler;  Catherine A. Sazdanoff, Office of General Counsel, Abbott Laboratories on brief), for defendant-appellee.
Before PHILLIPS and SPROUSE, Circuit Judges, and KAUFMAN, Senior United States District Judge for the District of Maryland, sitting by designation.
PER CURIAM:


1
On June 30, 1988, this Court filed and published an opinion in this case.  850 F.2d 203.    Therein, this Court relied upon Makovi v. Sherwin-Williams Co., 75 Md.App. 58, 540 A.2d 494 (1988).  Subsequently, the Court of Appeals of Maryland undertook certiorari review in that case and, upon the petition of counsel for appellants in this case, we withdrew our June 30, 1988 opinion and held this case sub curia pending disposition of Makovi by the Court of Appeals of Maryland.


2
On July 26, 1989, the Court of Appeals of Maryland, by a 4-3 majority, filed an opinion in Makovi affirming the judgment of the Court of Special Appeals of Maryland.  Accordingly, we hereby reinstate our June 30, 1988 opinion and reaffirm our conclusion in it affirming the district court for the reasons stated in Makovi by Maryland's highest court.


3
AFFIRMED.